Citation Nr: 0105864	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-20 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.


REMAND

The veteran is seeking service connection for PTSD.  He 
contends that he has PTSD as a result of traumatic 
experiences during his service in combat in Vietnam.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  PTSD 
is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  Service connection for PTSD 
requires medical evidence diagnosing PTSD, credible 
supporting evidence that a claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  Additional efforts to 
develop evidence are warranted in this case.  The veteran's 
service records provide evidence, including the award of the 
Combat Infantryman Badge, that the veteran served in combat.  
The veteran has described specific combat experiences as the 
stressors that led to his PTSD.  The mental health 
evaluations currently associated with the veteran's claims 
file, however, provide differing conclusions, and leave 
uncertainty as to whether the veteran has been diagnosed with 
PTSD.  In October 1998, a therapist at the Vet Center in 
Mobile, Alabama, wrote that the veteran had symptoms, 
including nightmares, flashbacks, paranoid feelings, and 
sleep problems, that "suggest[ed] very strongly a condition 
of post-traumatic stress disorder."  In December 1998, a VA 
psychiatrist noted the veteran's reports of occasional 
intrusive thoughts, nightmares, and flashbacks, of limited 
social interaction, and of exaggerated responses to sudden 
noises.  The examining psychiatrist wrote, "I could illicit 
no psychotic indices that were definite."  The psychiatrist 
listed no diagnosis of a clinical disorder, and diagnosed a 
personality disorder of "post traumatic stress disorder 
traits."  In April 1999, a VA psychologist noted that the 
veteran reported hearing the voices of God and the Devil.  
The psychologist noted that the veteran gave evidence of 
severe, longstanding depression.  The psychologist indicated 
that the veteran did not show paranoia, hyperalertness, 
disturbing dreams, or anxiety.  The psychologist provided a 
diagnosis of depression, not otherwise specified, with 
psychotic features.

In order to clarify the veteran's diagnosis, the Board will 
remand the case for the veteran to be examined by a board of 
two psychiatrists who have not previously examined him.  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
psychiatric examination, before a board 
of two psychiatrists who have not 
previously examined the veteran, in order 
to clarify the diagnosis of his 
psychiatric condition.  The veteran's 
claims file must be forwarded to the 
examining psychiatrists and reviewed 
prior to the examination.  The 
psychiatrists should describe their 
findings and should provide a diagnosis 
or diagnoses, noting the veteran's 
symptoms that in their opinion support 
each diagnosis.  If the veteran is 
diagnosed with PTSD, the psychiatrists 
should identify the stressors upon which 
the PTSD diagnosis is based.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




